Opinion by
Walker, J.
The testimony showed that the merchandise consisted of segments of the shell of the tortoise in its natural state, as removed from the animal; that on the live animal the segments are held together and to the animal by cartilage, and that in removing the shell from the tortoise the fishermen separate the pieces and remove the cartilage for sanitary reasons. This testimony was corroborated by the examiner of merchandise. On the record presented the-claim for free entry under paragraph 1738 was sustained.